Wheeler, J.
It is suggested on behalf of the appellee, that the appeal bond is insufficient. The bond identifies the case by its title and number on the docket, and describes the judgment accurately in so far as it affects the appellant. There is no misdescription of the judgment; but only not so full and particular a description as might have been given of its contents. But the mere omission in the bond of a full and particular description of the judgment in every particular, if it be sufficiently described to identify it, has not been held a ground for dismissing the appeal.
It is to be observed that John H. Herndon alone appeals. The other defendants have not joined in the appeal; and, as far as we are informed by the record, are content with the judgment. The appellant cannot assign errors committed against his co-defendants, which do not affect him. (Hendrick v. Cannon, 5 Tex. R. 248.)
The only ground of error complained of, affecting the appellant, is the giving the judgment for the plaintiff, notwithstanding the alleged failure of consideration. But to this it is a sufficient answer, that the note was assigned to the plaintiff before maturity, and there is no evidence that he had notice of any vice in the consideration.
There being no error in the judgment, of which the appellant can complain, it must be affirmed as to him. If the other defendants are aggrieved lay the judgment, they have their *435remedy. (Sartain v. Hamilton, 14 Tex. R. 348 ; 8 Id. 162.) The judgment is affirmed.
Judgment affirmed.